         Case 3:19-cv-00862-CWR-LGI Document 58 Filed 08/25/21 Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                  NORTHERN DIVISION

    COX MCCARVER LLC; HELPING                                                                    PLAINTIFFS
    HANDS HOME IMPROVEMENT LLC, as
    assignee

    V.                                                             CAUSE NO. 3:19-CV-862-CWR-LGI

    SENTRY INSURANCE GROUP, INC.                                                                DEFENDANT

                                                    ORDER

         Before the Court is a motion for reconsideration filed by Defendant Middlesex. 1 Docket

No. 53. Having considered the motion, response, reply, and applicable law, the Court finds that the

motion should be denied.

I.       Factual and Procedural History

         The facts of this case are well known and need not be recited anew. For the purposes of

this motion, it suffices to say that on March 29, 2021, this Court granted Middlesex’s motion for

summary judgment as to Plaintiffs’ claims under Mississippi Code § 83-9-5(1)(h)(1) but denied it

as to Plaintiffs’ claim for breach of contract. 2 Middlesex now seeks reconsideration of this ruling.

II.      Legal Standard

         Because Middlesex’s motion for reconsideration concerns an interlocutory order, Fed. R.

Civ. P. 54(b) supplies the legal standard.

         “Under Rule 54(b), ‘the trial court is free to reconsider and reverse its decision for any

reason it deems sufficient, even in the absence of new evidence or an intervening change in or




1
  Defendant submits that it was improperly identified in the Complaint as Sentry Insurance Group, Inc., and that its
correct name is Middlesex Insurance Company (“Middlesex”). Consistent with this assertion and this Court’s March
2021 Order, the Court refers to Defendant throughout this Order as Middlesex.
2
  Because Plaintiffs’ breach of contract claim remained outstanding, the March 2021 Order did not constitute a final
judgment.
       Case 3:19-cv-00862-CWR-LGI Document 58 Filed 08/25/21 Page 2 of 4




clarification of the substantive law.’” Austin v. Kroger Texas, L.P., 864 F.3d 326, 336 (5th Cir.

2017) (citation omitted). But this discretion is not unlimited. Rather, it “must be exercised

sparingly in order to forestall the perpetual reexamination of orders and the resulting burdens and

delays.” Southern Snow Mfg. Co., Inc. v. SnoWizard Holdings, Inc., 921 F. Supp. 2d 548, 565

(E.D. La. 2013).

III.   Discussion

       Middlesex argues that this Court (1) erred in concluding that Cox McCarver did not

willfully refuse to submit to examinations under oath (“EUO”) as required under the insurance

policy and, consequently, (2) misapplied Mississippi law on contract interpretation.

       In support of these arguments, Middlesex relies heavily on a case from the United States

District Court for the Northern District of Iowa. See Mapleton Processing Inc. v. Society Ins. Co.,

No. C12-4083-LTS, 2013 WL 3467190 (N.D. Iowa July 10, 2013). Plaintiffs correctly note that

Mapleton is an unreported decision “that expressly relies on that Court’s interpretation of Iowa

Case Law.” Docket No. 55 at 3. But, as Middlesex submits, Mapleton “concerns similar facts” to

our case, and as such, may constitute “persuasive authority.” Docket No. 56 at 4.

       Mapleton contains some language helpful to Middlesex. For example, the Mapleton court

found that the insured’s decision to initiate a lawsuit prior to sitting for the EUO constituted a

“purely voluntary” act. 2013 WL 3467190 at *9. Further, in interpreting policy language identical

to the one at issue in this case, compare id. at *3 with Docket No. 17-1 at 20, the Mapleton court

determined that when the insured refused to submit to an EUO and filed a lawsuit against the

insurer ten days later, the insured “effectively refused [the insurer’s] request for a pre-action EUO.”




                                                  2
        Case 3:19-cv-00862-CWR-LGI Document 58 Filed 08/25/21 Page 3 of 4




Mapleton, 2013 WL 3467190 at *10 (emphasis added). 3 Further, the Mapleton court found that

under Iowa law, the requirement to submit to an EUO constituted a condition precedent of the

policy, and that the insured’s willingness to submit to an EUO after filing suit did not amount to

substantial compliance with the condition. Id. at *9-11. 4

         Mapleton, however, still fails to support Middlesex’s motion for reconsideration.

         Ultimately, the Mapleton court found that the insured’s failure to submit to an EUO before

filing suit, while a violation of a condition precedent of the policy, did not terminate the insured’s

right to coverage, as it did not result in “prejudice to the insurer.” Id. at *14. The insurer gave no

indication that “time was of the essence” with respect to the EUO, and failed to demonstrate “that

proceeding with an EUO became legally, or even practically, impossible once the lawsuit was

filed.” Id. Rather, the insurer “elected to seize on Mapleton’s mistake, forego its right to an EUO,

and seek dismissal of this case based on Mapleton’s failure to comply with the Policy’s condition

precedent.” Id. Finding the insurer’s motion to dismiss the breach of contract claim unpersuasive,

the Mapleton Court appropriately denied it.

         Middlesex’s motion to reconsider is similarly unavailing. Even assuming for present

purposes the Mapleton court’s interpretation of the EUO requirement as a condition precedent to

the insurance, dismissal of Plaintiffs’ breach of contract claim in the present case is inappropriate.

In cases involving conditions precedent analogous to the EUO requirement at issue here,

Mississippi courts apply a prejudice inquiry. Specifically:




3
  If the insurer wants to qualify the EUO requirement as an express condition precedent to insurance policy, it can do
so through the use of clear language to that effect. Such language does not appear in this policy. See Docket No. 17-
1 at 20.
4
  In reaching this conclusion, Mapleton relied on an Iowa Supreme Court case, Watson v. Nat’l Surety Corp., 468
N.W. 2d 448 (Iowa 1991), which in turn cited to a Mississippi Supreme Court case, Allison v. State Farm, 543 So.
2d 661 (Miss. 1989), for the proposition that “failure to submit to questions under oath is a material breach of the
policy terms and a condition precedent to an insured’s recovery under the policy.” Watson, 468 N.W. 2d at 451.

                                                          3
       Case 3:19-cv-00862-CWR-LGI Document 58 Filed 08/25/21 Page 4 of 4




       The [Mississippi] Supreme Court has held that where an insurance policy requires
       notice as a condition precedent to coverage, coverage may still be allowed unless
       the insurer suffered prejudice due to delay; that prejudice is a question of fact.

Jackson v. State Farm Mut. Auto. Ins. Co., 880 So. 2d 336, 341 (Miss. 2004) (citing Harris v.

American Motorist Ins. Co., 126 So. 2d 870, 8873 (Miss. 1961)). Middlesex fails to offer any

reason why conducting an EUO after Plaintiffs filed suit prejudices its investigation. Nothing in

the filings before this Court indicates that Middlesex has ever attempted to reschedule the

November 2019 EUO. Finally, a fresh review of the record supports this Court’s earlier ruling that

“[t]aking the facts in the light most favorable to the Plaintiffs, they were willing to submit to

EUOs.” Docket No. 50 at 5 (emphasis added). Under such circumstances, reconsidering the

judgment under Rule 54(b) is inappropriate.

       Middlesex then contends that this Court’s March 2021 Order “effectively renders both the

examination under oath provision and the Legal Action Against Us provision meaningless.”

Docket No. 54 at 14. This interpretation, Middlesex submits, “is contrary to Mississippi law on

contract interpretation.” Id. at 6. Not so. As discussed above, Plaintiffs’ failure to submit to a pre-

suit EUO is not meaningless. Middlesex has simply not shown that Plaintiffs’ failure to sit for a

pre-suit EUO resulted in prejudice. Thus, this Court will deny Middlesex’s motion.

IV.    Conclusion

       Middlesex’s motion is denied.

       SO ORDERED, this the 25th day of August, 2021.

                                               s/ Carlton W. Reeves
                                               UNITED STATES DISTRICT JUDGE




                                                  4
